                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

OKOEGUALE OBINYAN,                              §
                                                §
                       Plaintiff,               §
                                                §    Civil Action No. 3:18-CV-0933-D
VS.                                             §
                                                §
PRIME THERAPEUTICS LLC, et al.,                 §
                                                §
                       Defendants.              §

                                             ORDER

       The court referred the following motions to the United States Magistrate Judge for

recommendation: (1) defendant Prime Therapeutics LLC’s (“Prime’s”) motion to dismiss, filed June

1, 2018; (2) defendant Robert Half International Inc.’s (“Robert Half’s”) motion to dismiss, filed

June 21, 2018; (3) defendant Walgreens Co.’s (“Walgreens’”) motion to dismiss, filed August 21,

2018; (4) defendant Mark Mason’s (“Mason’s”) motion to dismiss, filed August 22, 2018; and (5)

defendant Penelope Boyd-Gear’s (“Boyd-Gear’s ”) motion to dismiss, filed August 30, 2018. The

magistrate judge filed her findings, conclusion, and recommendation on December 13, 2018.

Plaintiff has not filed an objection.

       After making an independent review of the pleadings, files, and records in this case, and the

findings, conclusions, and recommendation of the magistrate judge, the court concludes that the

findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and

recommendation of the magistrate judge are adopted.

       Accordingly, the motions to dismiss of defendants Walgreens, Robert Half, Mason, and

Boyd-Gear are granted, and plaintiff’s actions against these defendants are dismissed with prejudice

by Fed. R. Civ. P.54(b) judgment filed today.
       Defendant Prime’s motion to dismiss for insufficient service of process is granted to the

extent that plaintiff has 21 days from the date of this order to properly effectuate service of process

on Prime. If plaintiff fails to do so, the court may dismiss his claims against Prime without further

notice for failure to prosecute. Prime’s motion to dismiss plaintiff’s complaint pursuant to Rule

12(b)(6) is denied without prejudice.

       SO ORDERED.

       January 18, 2019.


                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE
